Exhibit 99.1 For immediate release January 31, 2008 (publié également en français) Petro-Canada Increases Earnings and Production, and Advances Growth Projects in 2007 Highlights · Delivered 21% growth in 2007 upstream production, compared with 2006 · Replaced 127% of proved plus probable reserves over five years · Expanded list of major growth projects to include Libyan Concession Development and White Rose Extensions Calgary– Petro-Canada announced today fourth quarter operating earnings from continuing operations adjusted for unusual items of $513million ($1.06/share), compared with $486million ($0.98/share) in the fourth quarter of 2006. Fourth quarter 2007 cash flow from continuing operating activities before changes in non-cash working capital was $17million ($0.04/share), compared with $991million ($1.99/share) in the same quarter of last year. The significant decrease in cash flow from continuing operating activities before changes in non-cash working capital in the fourth quarter of 2007, compared with the same quarter in 2006, was due to the payment of $1,145 million after-tax ($2.36/share) to settle the Buzzard derivative contract hedges as announced December 12, 2007. Net earnings from continuing operations were $522million ($1.08/share) in the fourth quarter of 2007, compared with $384million ($0.77/share) in the same period of 2006. Net earnings included the change in the fair value of the Buzzard derivative contracts, and gains or losses on foreign currency translation and disposal of assets. In 2007, operating earnings from continuing operations adjusted for unusual items was $2,528 million ($5.17/share), compared with $2,010 million ($3.99/share) in 2006. Cash flow from continuing operating activities before changes in non-cash working capital was $3,762 million ($7.69/share) in 2007, compared with $3,687 million ($7.32/share) for the previous year. Cash flow from continuing operating activities before changes in non-cash working capital for the full year in 2007 decreased due to the payment of $1,145 million after-tax ($2.34/share) to settle the Buzzard derivative contract hedges. Net earnings from continuing operations for the full year in 2007 was $2,733million ($5.59/share), compared with $1,588million ($3.15/share) in 2006. “The fourth quarter was a solid quarter, capping off an excellent year,” said Ron Brenneman, president and chief executive officer. “We successfully followed through on our two business priorities; exceeding our upstream production targets and not only advancing five major projects, but adding two more. In 2008, we will bring on the Edmonton refinery conversion project - a significant contributor to future cash flows. We will also advance our six other growth projects, making final investment decisions on Fort Hills, the Syria Ebla gas and Montreal coker projects.” PETRO-CANADA Fourth Quarter Results Three months ended December31, Year ended December31, (millions of Canadian dollars, except per share and share amounts) 2007 2006 2007 2006 Consolidated
